DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2021 has been entered.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20, 25, 26, 28 and 29 rejected under 35 U.S.C. 103 as being unpatentable over US2014/0367710 A1 by Akiyama et al (Akiyama) in view of US publication US 20160227616 A1 by Lee and US Publication US2013/0099272 Al by Von Malm (Malm).

Referring to the claim 16 Akiyama teaches, A lighting device (Fig 2 LED module item 10 where Akiyama teaches a lighting device paragraph [0040]) comprising: at least one optoelectronic semiconductor chip (See Paragraph [0043] Where Akiyama teaches the material is a optically transmitting phosphor material and paragraph [O006]I) two contacts configured to couple the lighting device to a DC voltage (see Fig 2 item 18 and 19 positive and negative terminal contacts which implicitly teaches using DC voltage); and a driver circuit (Fig 2 item 15 FETs paragraph [0041]) interconnected in series with the at least one semiconductor chip in a string (See Fig 2 item 15 connected in series with the LED string 13) 
a converter circuit with a supply output (See Fig 5 and item 40 a converter circuit 43 with a supply output 41 and outputting converted output via terminals 46 and 47.   Paragraph [0058]); 
wherein the driver circuit comprises a monolithic, unhoused controller (See paragraph [0006] where Akiyama teaches driver circuit is behind the substrate which controls the LEDs and it is not housed along with LEDs but it is a chip and single unit see paragraph [0007]), wherein the driver circuit is configured to adjust a current for operating the at least one semiconductor chip (See paragraph [0051] and paragraph [0074] where Akiyama teaches light output adjustments using simply resistors and a dimmer circuit 60) wherein the string extends between the two contacts in an electrically coupling way (See 
But Akiyama do not explicitly teaches an optoelectronic semiconductor chip except suggesting optically emissive materials. and also Akiyama is silent on a micro-controller being a control unit. 
However, Lee teaches a micro-controller being a control unit (See Fig 3 item 130 micro controller unit 130 paragraphs [0060] and [0061]) and a converter circuit (see Fig item 11 power supply module having the converter paragraph [0053]) wherein the converter circuit is a buck converter, is electrically coupled to the two contacts, is configured to provide a supply voltage via the supply output and is electrically coupled to the control unit via the supply output. (See Fig 4 and item 122-128 buck boast converters and paragraphs [0074] [0075])
Further Malm reference teaches an optoelectronic semiconductor chip on board (See Fig 1A item 100 optoelectronic semiconductor chip paragraph [0042)).
Hence, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the instant application to incorporate Lee teachings of microcontroller with buck boast converter and Malm teachings of the Optoelectronic 

Referring to claim 17 Akiyama reference as modified by Lee and Malm teaches the lighting device according to claim 16, Akiyama teaches wherein the driver circuit and the at least one semiconductor chip are arranged on a common carrier (See paragraph [0006] where Akiyama teaches the driver circuit and LED array on same substrate).

Referring to claim 18 Akiyama reference as modified by Lee and Lee and Malm teaches the lighting device according to claim 16, Akiyama teaches wherein the at least one semiconductor chip is an at least one unhoused semiconductor chip (Akiyama further teaches Driving FET die 15 un housed from LED array 13, Fig 2 and [0041]).

Referring to claim 19 Akiyama reference as modified by Lee and Malm teaches the lighting device according to claim 18, Akiyama teaches that the device further comprising: a carrier (Fig 2 item 11 substrate is the carrier of the LED device); and Malm further teaches a_ plurality of optoelectronic semiconductor chips, wherein the carrier with the semiconductor chips forms a chip-on-board (COB)-module (See Malm Fig 1 Paragraph [0046)]).

Referring to claim 20 Akiyama reference as modified by Lee and Malm teaches the lighting device according to claim 16, Akiyama teaches wherein the driver circuit comprises, externally to the controller, a resistor, and wherein the resistor is configured 

Referring to claim 25 Akiyama reference as modified by Lee and Malm and Tremblay teaches the lighting device according to claim 16, Akiyama further teaches wherein the controller has a control input, wherein the control unit is signal-technically coupled to the control input, and wherein the control unit is configured to control a radiation-emitting operating of the at least one semiconductor chip. (See paragraph [0061] where Akiyama teaches FET driver Die 15 and the resistors 14 contributes the lighting efficiency of LED array through heat dissipation).

 Referring to claim 26 Akiyama reference as modified by Lee and Malm and Tremblay teaches the lighting device as claimed in claim 16, Tremblay further teaches wherein the converter circuit (Fig 3 item D16) has an excitation input, wherein the control unit (Fig 3 item 30) is signal-technically coupled to the excitation input, and wherein the control unit is configured to provide an excitation signal for exciting a switching frequency of the converter circuit (See paragraph [0042]-[0044] where Tremblay teaches boast converting with DC high pulse frequency for increasing or decreasing the intensity of brightness of the LEDs).

Referring to claim 28 Akiyama reference as modified by Lee and Malm teaches the lighting system comprising: at least one lighting device according to claim 16; Akiyama teaches polarized electrodes with positive and negative terminals.  Lee reference teaches using DC source (see Fig 1- Fog 3 item 180 DC source paragraph [0067] where Lee teaches using a battery source for input power).

Referring to claim 29 Akiyama reference as modified by Lee and Malm teaches the A lighting system comprising: at least five lighting devices according to claim 16. (See Paragraph [0041] and Fig 2 where eighty three LED chips were taught by Akimyama).

Claims 21 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama reference in view of Lee and Malm reference as applied to claim 16 above, and further in view of US Publication US2011/0285289 A by Tremblay et al (Tremblay).

Referring to claim 21 Akiyama reference as modified by Lee and Malm teaches the lighting device according to claim 20, both are silent on wherein the controller has a ground connection and a reference voltage connection, between which the resistor is connected. However, Tremblay teaches wherein the controller (wherein the controller has 

Referring to claim 27 Akiyama reference as modified by Lee and Malm teaches the lighting device according to claim 16, Akiyama teaches wherein the driver circuit (Fig 6 item 502 FET Die paragraph [0065]) is configured to operate with a predetermined operating voltage (Paragraph [0065] teaches 502 operates with a predetermined operating voltage of 0.6V to prevent surge currents), wherein the driver circuit is arranged between a first portion of the string and a second portion of the string (See Fig 4 and [0051]), and wherein a number of optoelectronic semiconductor chips arranged in the second portion of the string is selected depending on a DC voltage (See paragraph [0055]), a predetermined operating voltage of the driver circuit (0.6 V operating voltage of the 502 MOSFET and NPN BJT 503 paragraph [0065]), and a predetermined operating voltage of the semiconductor chips in the second portion (around 93V paragraph [0055)).


Allowable Subject Matter

Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Referring to claim 22 the closest prior art of record fails to teach a lighting device according to claim 20, wherein the resistor is formed light sensitively such that its resistance value changes as a function of a luminous flux. Hence, claim 22 is allowable.

Claims 30-35 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: 
Referring to claim 30 the closest prior art of record fails to teach a lighting device  comprising;  wherein the driver circuit comprises, externally to the controller, a resistor, and wherein the resistor is formed light sensitively such that its resistance value changes as a function of a luminous flux. Hence, claim 30 and depending claims 31-35 are allowable.


Conclusion

Claims 16-21, 25 -29 are rejected.
Claims 1-15, 23-24 are cancelled by applicant.
Claim 22 is objected by examiner.
Claims 30-35 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250.  The examiner can normally be reached on 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        9/11/2021